Porter, J.
delivered the opinion of the court. This action was commenced in the district court against the administratrix of a vacant estate. Judgment was given for the plaintiff; and the defendant not having presecuted her appeal, it has been brought up by the alleged attorney for the aqsent heirs, who suggests that the authority of the administratrix has ceased by the operation of law, and that he legally represents the estate.
There is nothing further shewn than the bare suggestion of the attorney at law in sup*639port of the allegation. He has urged that his appearance before this tribunal is sufficient to prove the fact, necessary to maintain the appeal. But in this, we think, he mistakes the presumption attached by law to his act. A licensed practitioner in our court is presumed to act in good faith, and that he has been duly authorised by the person for whom he appears: but this appearance does not establish the quality of his claim, nor any other fact necessary to support the case.
West'n District
Sept. 1823.
Rost for the plaintiff, Desblieux for the defendant.
It is therefore ordered, adjudged, and decreed, that this appeal be dismissed, with costs.